Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

AMENDMENT AGREEMENT

 

 

 

dated July 30, 2020

 

 

Between (among others)

 

 

CSP ALPHA HOLDINGS PTE. LTD.

 

 

 

and

 

 

DBS BANK LTD.

 

as Agent

 

 

 

relating to a US$160,000,000 Senior Term and Revolving Facilities Agreement

 

dated 27 October 2017

(as amended by an amendment letter dated 10 November 2017, an amendment letter
dated 8 December 2017, an amendment letter dated 15 January 2018, a consent
letter dated 21 June 2018, as amended and restated pursuant to an amendment
agreement dated 31 January 2019 and as further amended and restated pursuant to
an amendment agreement dated 9 July 2020)

 

 

 

 

 

[image01.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Contents

 

Clause

 

Page      

1.

Interpretation

1

2.

Amendments

2

3.

Conditions Subsequent

2

4.

Representations

2

5.

New Liquidity Facility Fee

4

6.

Consents

4

7.

Security

4

8.

Commitments

4

9.

Miscellaneous

5

10.

Governing law

5

 

Schedule

     

1.

Conditions Precedent and Conditions Subsequent

6

2.

Commitments and Loans

17

3.

Amended Facilities Agreement

18

   

Signatories

1

 

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is dated July 30, 2020 and made

 

BETWEEN:

 

(1)

STARTEK, INC., a company incorporated in Delaware with Delaware organisational
identification number 2670773and registered office address at 6200 S. Syracuse
Way, Suite 485 Greenwood Village, Colorado 80111 (StarTek);

 

(2)

CSP ALPHA MIDCO PTE. LTD., a company incorporated in Singapore with registration
number 201726883N and registered office address at 160 Robinson Road, #10-01
Singapore Business Federation Centre, Singapore 068914 (the Parent);

 

(3)

CSP ALPHA HOLDINGS PTE. LTD., a company incorporated in Singapore with
registration number 201705478E and registered office address at 160 Robinson
Road, #10-01 Singapore Business Federation Centre, Singapore 068914, for itself
and on behalf of the other Obligors under and as defined in the Facilities
Agreement (defined below) (the Company); and

 

(4)

DBS BANK LTD., as agent of the other Finance Parties under and as defined in the
Facilities Agreement (defined below) (the Agent).

 

BACKGROUND

 

(A)

This Agreement is supplemental to and amends a senior term and revolving
facilities agreement dated 27 October 2017, as amended by an amendment letter
dated 10 November 2017, an amendment letter dated 8 December 2017, an amendment
letter dated 15 January 2018, a consent letter dated 21 June 2018, as amended
and restated pursuant to an amendment agreement dated 31 January 2019 and as
further amended and restated pursuant to an amendment agreement dated 9 July
2020 between, among others, the Company and the Agent (the Facilities
Agreement).

 

(B)

The Lenders (as defined in the Facilities Agreement) have consented to the
amendments to the Facilities Agreement contemplated by this Agreement.
Accordingly, the Agent is authorised to execute this Agreement on behalf of the
Finance Parties.

 

IT IS AGREED as follows:

 

1.

Interpretation

 

1.1

Definitions

 

In this Agreement:

 

Amended Facilities Agreement means the Facilities Agreement as amended and
restated by this Agreement.

 

Confirmation Deed means each deed entered into between the Agent and the
relevant Obligor setting out confirmations substantially similar in form and
substance to those set out in clauses 5 and 6 of this Agreement.

 

CP Obligor means each of StarTek, and the Parent.

 

CS (Phase 2) Obligor means each of ESM Holdings Limited, Aegis Outsourcing UK
Limited, Aegis Outsourcing South Africa Proprietary Limited, Main Street 741
Proprietary Limited, Aegis BPO Services Australia Holdings Pty Limited, Startek
Australia Pty Ltd (formerly called Aegis Services Australia Pty Ltd)
and     Aegis Netherlands II B.V.

 

1

--------------------------------------------------------------------------------

 

 

Effective Date means the date on which the Agent gives the notification to the
Company and the Lenders under paragraph 2(b) (Amendments) below or such other
date as the Company and the Agent may agree.

 

New Liquidity Facility Fee Letter means the letter dated on or about the date of
this Agreement between the Company and the Agent setting out the amount of the
fee referred to in Clause 5 (New Liquidity Facility Fee).

 

Supplemental Security Document means each security agreement specified in
paragraph 2(b) of Part 1 (Conditions Precedent), paragraph 2(b) of Part 3
(Conditions Subsequent (Phase 2)) and paragraph 2(b) of Part 4 (Conditions
Subsequent (Phase 3)) of Schedule 1 (Conditions Precedent and Conditions
Subsequent) of this Agreement.

 

1.2

Construction

 

(a)

Capitalised terms defined in the Facilities Agreement have, unless expressly
defined in this Agreement, the same meaning in this Agreement.

 

(b)

The provisions of clause 1.2 (Construction), 1.4 (Third party rights) and 51
(Enforcement) of the Facilities Agreement apply to this Agreement as though they
were set out in full in this Agreement except that references to the Facilities
Agreement are to be construed as references to this Agreement.

 

2.

Amendments

 

(a)

Subject as set out below, the Facilities Agreement will be amended from the
Effective Date so that it reads as if it were restated in the form set out in
Schedule 3 (Amended Facilities Agreement).

 

(b)

The Facilities Agreement will not be amended by this Agreement unless the Agent
notifies the Company and the Lenders that it has received all of the documents
set out in Part 1 (Conditions Precedent) of Schedule 1 (Conditions Precedent and
Conditions Subsequent) in form and substance satisfactory to the Agent. The
Agent shall give this notification as soon as reasonably practicable.

 

3.

Conditions Subsequent

 

The Company must deliver to the Agent each of the documents and evidence listed
in:

 

 

(a)

Part 2 (Conditions Subsequent (Phase 1)) of Schedule 1 (Conditions Precedent and
Conditions Subsequent) in form and substance satisfactory to the Agent, by no
later than the dates set out therein;

 

 

(b)

Part 3 (Conditions Subsequent (Phase 2)) of Schedule 1 (Conditions Precedent and
Conditions Subsequent) in form and substance satisfactory to the Agent, by no
later than the date falling 30 days after the Effective Date (or, if different,
the dates set out therein).

 

 

(c)

Part 4 (Conditions Subsequent (Phase 3)) of Schedule 1 (Conditions Precedent and
Conditions Subsequent) in form and substance satisfactory to the Agent, by no
later than the date falling six Months after the Effective Date.

 

4.

Representations

 

4.1

Representations

 

Each CP Obligor and the Company (for itself and on behalf of each of the other
Obligors) makes the representations and warranties set out in Clause 4.2
(Binding obligations) to Clause 4.5 (Validity and admissibility in evidence) to
each Finance Party on the date of this Agreement. References in this Clause to
it or its include, unless the context otherwise requires, the Company, the CP
Obligors and each of the other Obligors.

 

2

--------------------------------------------------------------------------------

 

 

4.2

Binding obligations

 

Subject to the Legal Reservations, the obligations expressed to be assumed by it
in this Agreement are, legal, valid, binding and enforceable obligations.

 

4.3

Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with:

 

 

(a)

any law or regulation applicable to it;

 

 

(b)

its constitutional documents and the constitutional documents of any other
member of the Group; or

 

 

(a)

any agreement or instrument which is binding upon it or any member of the Group
or any of its or any member of the Group's assets or constitute a default or
termination event (however described) under any such agreement or instrument in
each case to the extent it would or is reasonably likely to have a Material
Adverse Effect.

 

4.4

Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action and obtained all necessary consents and approvals, to authorise its entry
into, performance and delivery of, this Agreement and the transactions
contemplated by this Agreement.

 

4.5

Validity and admissibility in evidence

 

All Authorisations required or desirable:

 

 

(a)

to enable it lawfully to enter into, exercise its rights and comply with its
obligations in this Agreement; and

 

 

(b)

to make this Agreement admissible in evidence in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect.

 

4.6

Facilities Agreement

 

Each CP Obligor and the Company (for itself and on behalf of each of the other
Obligors) confirms to each Finance Party that on the date of this Agreement and
on the Effective Date, the Repeating Representations:

 

 

(a)

are true; and

 

 

(b)

would also be true if references to the Facilities Agreement are construed as
references to the Amended Facilities Agreement.

 

In each case, each Repeating Representation shall be deemed to be made by
reference to the facts and circumstances then existing and, in the case of the
confirmation made on the date of this Agreement, as if the Effective Date had
occurred.

 

3

--------------------------------------------------------------------------------

 

 

5.

New Liquidity Facility Fee

 

The Company must pay to the Agent for the account of the Lenders under the
Revolving Facility (New Liquidity Facility) an upfront fee in an amount and at
the time referred to in the New Liquidity Facility Fee Letter.

 

6.

Consents

 

On the Effective Date, each CP Obligor and the Company (for itself and as agent
for each other Obligor):

 

 

(a)

confirms its acceptance of the Amended Facilities Agreement;

 

 

(b)

agrees that it is bound as an Obligor by the terms of the Amended Facilities
Agreement; and

 

 

(c)

(if a Guarantor) confirms that its guarantee:

 

 

(i)

continues in full force and effect on the terms of the Amended Facilities
Agreement and any Accession Deed applicable to that Guarantor; and

 

 

(ii)

extends to the obligations of the Obligors under the Finance Documents
(including the Amended Facilities Agreement),

 

in each case, subject to any limitations set out in clause 19.11 (Guarantee
Limitations) and clause 19.12 (Excluded Swap Obligations and keepwell) of the
Amended Facilities Agreement and any relevant Accession Deed applicable to that
Guarantor.

 

7.

Security

 

(a)

On the Effective Date, each CP Obligor and the Company (for itself and as agent
for each other Obligor) confirms that:

 

 

(i)

any Security created by it under the Transaction Security Documents extends to
the obligations of the Obligors under the Finance Documents (including the
Amended Facilities Agreement) subject to any limitations set out in the
Transaction Security Documents;

 

 

(ii)

the obligations of the Obligors arising under the Amended Facilities Agreement
are included in the Secured Obligations (as defined in the Transaction Security
Documents) subject to any limitations set out in the Transaction Security
Documents; and

 

 

(iii)

the Security created under the Transaction Security Documents continue in full
force and effect on the terms of the respective Transaction Security Documents.

 

(b)

No part of this Agreement will create, creates or is intended to create, a
registrable Security.

 

8.

Commitments

 

The parties to this Agreement acknowledge that:

 

 

(a)

the Term Facility Commitments of each Lender as at 28 July 2020 were as set out
opposite its name in Part 1 of Schedule 2 (Commitments and Loans); and

 

 

(b)

the Revolving Facility Commitments of each Lender as at the Effective Date
(taking into account the increase in the Revolving Facility Commitments under
the Revolving Facility (New Liquidity Facility)) shall be as set out opposite
its name in Part 2 of Schedule 2 (Commitments and Loans).

 

4

--------------------------------------------------------------------------------

 

 

9.

Miscellaneous

 

(a)

Each of this Agreement, the Amended Facilities Agreement and the New Liquidity
Facility Fee Letter is a Finance Document.

 

(b)

Subject to the terms of this Agreement, the Facilities Agreement will remain in
full force and effect and, from the Effective Date, the Facilities Agreement and
this Agreement will be read and construed as one document.

 

10.

Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.

 

5

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Conditions Precedent and Conditions Subsequent

 

Part 1

 

Conditions Precedent

 

 

 

1.

The Company and CP Obligors

 

(a)

A copy of the constitutional documents of the Company and each CP Obligor or, if
the Agent already has a copy, a certificate of an authorised signatory of the
Company or the relevant CP Obligor confirming that the copy in the Agent's
possession is still correct, complete and in full force and effect as at a date
no earlier than the date of this Agreement.

 

(b)

A copy of a resolution of the board of directors or, if applicable, a committee
of the board of directors of the Company and each CP Obligor:

 

 

(i)

approving the terms of, and the transactions contemplated by, this Agreement,
the Supplemental Security Documents to which and (in the case of the Company)
the New Liquidity Facility Fee Letter it is a party and resolving that it
execute this Agreement, the Supplemental Security Documents to which it is a
party and (in the case of the Company) the New Liquidity Facility Fee Letter;

 

 

(ii)

authorising a specified person or persons to execute this Agreement, the
Supplemental Security Documents to which it is a party and (in the case of the
Company) the New Liquidity Facility Fee Letter on its behalf; and

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with, this Agreement, the Supplemental Security Documents and (in the
case of the Company) the New Liquidity Facility Fee Letter to which it is a
party.

 

(c)

If applicable, a copy of a resolution of the board of directors of the relevant
company establishing the committee referred to in paragraph (b) above.

 

(d)

A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

 

(e)

If applicable, a copy of a resolution signed by all holders of the issued shares
in the Company and each CP Obligor approving the terms of, and the transactions
contemplated by, this Agreement and the Supplemental Security Documents to which
it is a party.

 

(f)

A certificate of the Company and each CP Obligor (signed by a director or, in
the case of StarTek, signed by the signatory authorized by the resolutions
described in paragraph 1(b) above) confirming that borrowing or guaranteeing or
securing, as appropriate, the Total Commitments would not cause any borrowing,
guarantee, security or similar limit binding on it to be exceeded.

 

(g)

A certificate of an authorised signatory of the Company and each CP Obligor
certifying that each copy document relating to it specified in this Part 1 of
Schedule 1 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

(h)

In the case of StarTek, a solvency certificate signed by the chief financial
officer or other officer acceptable to the Agent.

 

(i)

A good standing certificate of StarTek from its jurisdiction of incorporation,
dated not earlier than five Business Days prior to the date of this Agreement.

 

2.

Finance Documents

 

(a)

This Agreement executed by each party to it.

 

(b)

The following Supplemental Security Documents executed by the Obligors as
specified below opposite the relevant Supplemental Security Document:

 

Name of Security Provider

Supplemental Security Document

Parent

Supplemental share security agreement governed by Singapore law granting
security over all the shares in the Company.

Parent

Supplemental debenture governed by Singapore law granting fixed and floating
charges over all the assets of the Parent.

Company

Supplemental debenture governed by Singapore law granting fixed and floating
charges over all the assets of the Company.

Company

Supplemental assignment agreement governed by English law assigning the
Company’s rights under the Acquisition Agreement.

Company

Supplemental charge governed by Singapore law granting a fixed charge over the
Debt Service Account, the Holding Account and the Mandatory Prepayment Account.

Company

Supplemental share pledge governed by Mauritius law amending the terms of the
existing security over all of the shares in the Target.

 

(c)

The New Liquidity Facility Fee Letter.

 

(d)

A copy of all notices required to be sent and any other documents required to be
executed and any consents required to be obtained under or in connection with
the Supplemental Security Documents set out in paragraph 2(b) above together
with acknowledgments from the addressee if such acknowledgment is required by
the terms of the relevant Supplemental Security Document to be delivered in
order to perfect the Transaction Security created thereunder, other than such
notices, documents, consents or acknowledgments the provision or obtaining of
which are subject to grace periods under the relevant Supplemental Security
Documents.

 

7

--------------------------------------------------------------------------------

 

 

3.

Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders: 

 

 

(a)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent as to English
law, substantially in the form distributed to the Lenders prior to signing this
Agreement.

 

 

(b)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent as to
Singapore law, substantially in the form distributed to the Lenders prior to
signing this Agreement.

 

 

(c)

A legal opinion of DLA Piper LLP (US), legal advisers to the Company as to
Delaware law, substantially in the form distributed to the Lenders prior to
signing this Agreement.

 

4.

Other documents and evidence

 

(a)

Evidence that the fees, costs and expenses then due from the Company under this
Agreement have been paid.

 

(b)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by this Agreement or for the validity and
enforceability of this Agreement and which is in respect of or incidental to any
of the conditions precedent listed in this Part 1 of Schedule 1 and which is
within the control of the Group, an Investor or any of their respective
advisors.

 

(c)

A letter of authorisation from the Parent and the Company to Allen & Overy LLP
to file and register the Supplemental Security Documents entered into by the
Parent and the Company set out in paragraph 2(b) above in Singapore on their
behalf.

 

8

--------------------------------------------------------------------------------

 

 

Part 2

 

Conditions Subsequent (Phase 1)

 

(a)

The Target shall cause the supplemental share pledge governed by Mauritius law
amending the terms of the existing security over all of the shares in the Target
to be registered with the Registrar General of Mauritius and cause the
registration of any other agreement in connection therewith as may be required
by the Registrar General of Mauritius, within 30 days of the date of
supplemental share pledge and shall thereafter promptly provide the supplemental
share pledge bearing the registration stamp.

 

9

--------------------------------------------------------------------------------

 

 

Part 3

 

Conditions Subsequent (Phase 2)

 

1.

The CS (Phase 2) Obligors

 

(a)

A copy of the constitutional documents of each CS (Phase 2) Obligor or, if the
Agent already has a copy, a certificate of an authorised signatory of each CS
(Phase 2) Obligor confirming that the copy in the Agent's possession is still
correct, complete and in full force and effect as at a date no earlier than the
date of the relevant Confirmation Deed.

 

(b)

A copy of a resolution (or, in the case of a CS (Phase 2) Obligor incorporated
in Australia, an extract of a resolution) of the board of directors or, if
applicable, a committee of the board of directors of each CS (Phase 2) Obligor:

 

 

(i)

approving the terms of, and the transactions contemplated by, this Agreement,
the relevant Confirmation Deed and the Supplemental Security Documents to which
it is a party and resolving that it execute the relevant Confirmation Deed and
the Supplemental Security Documents to which it is a party;

 

 

(ii)

authorising a specified person or persons to execute the relevant Confirmation
Deed and the Supplemental Security Documents to which it is a party on its
behalf;

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with, this Agreement, the relevant Confirmation Deed or the
Supplemental Security Documents to which it is a party; and

 

 

(iv)

in the case of Aegis Netherlands II B.V., a confirmation that Aegis Netherlands
II B.V. does not have, is not under the legal obligation to have, and is not in
the process of establishing a (joint (gemeenschappelijke), central (centrale) or
group (groeps)) works council (ondernemingsraad) or European works council
(Europese ondernemingsraad), and there is no, nor a legal obligation to have or
a process pending for the establishment of a (joint (gemeenschappelijke),
central (centrale) or group (groeps)) works council (ondernemingsraad) or
European works council (Europese ondernemingsraad) in the group of companies of
which Aegis Netherlands II B.V. forms part.

 

(c)

If applicable, a copy of a resolution of the board of directors of the relevant
company establishing the committee referred to in paragraph (b) above.

 

(d)

A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

 

(e)

If applicable, a copy of a resolution signed by all holders of the issued shares
in each CS (Phase 2) Obligor approving the terms of, and the transactions
contemplated by, this Agreement, the relevant Confirmation Deed and the
Supplemental Security Documents to which it is a party.

 

(f)

A certificate of CS (Phase 2) Obligor (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.

 

(g)

A certificate of an authorised signatory of each CS (Phase 2) Obligor certifying
that each copy document relating to it specified in this Part 3 of Schedule 1 is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of the relevant Confirmation
Deed.

 

10

--------------------------------------------------------------------------------

 

 

(h)

In respect of each CS (Phase 2) Obligor incorporated in the United Kingdom whose
shares are the subject of Transaction Security (a Charged Company), either:

 

 

(i)

a certificate of an authorised signatory of the Company certifying that:

 

 

(A)

each member of the Group has complied within the relevant timeframe with any
notice it has received pursuant to Part 21A of the Companies Act 2006 from that
Charged Company; and

 

 

(B)

no "warning notice" or "restrictions notice" (in each case as defined in
Schedule 1B of the Companies Act 2006) has been issued in respect of those
shares,

 

together with a copy of the "PSC register" (within the meaning of section
790C(10) of the Companies Act 2006) of that Charged Company, which, in the case
of a Charged Company that is a member of the Group, is certified by an
authorised signatory of the Parent to be correct, complete and not amended or
superseded as at a date no earlier than the date of this Agreement; or

 

 

(ii)

a certificate of an authorised signatory of the Company certifying that such
Charged Company is not required to comply with Part 21A of the Companies Act
2006.

 

(i)

In the case of each CS (Phase 2) Obligor which is incorporated in South Africa
under the South African Companies Act, a copy of a resolution of the board of
directors:

 

 

(i)

complying with the requirements of section 44(3)(b) and section 44(4) of the
South African Companies Act in connection with any financial assistance to be
granted by that Obligor pursuant to section 44(2) of the South African Companies
Act under the Finance Documents to which it is a party;

 

 

(ii)

complying with the requirements of section 45(3)(b) and section 45(4) of the
South African Companies Act in connection with any financial assistance to be
granted by that Obligor pursuant to section 45(2) of the South African Companies
Act under the Finance Documents to which it is a party; and

 

 

(iii)

complying with the requirements of section 46 of the South African Companies Act
in connection with any "distribution" (as defined in the South African Companies
Act) that may arise as a result of its entry into the Finance Documents to which
it is a party.

 

(j)

In the case of each CS (Phase 2) Obligor which is incorporated in South Africa
under the South African Companies Act a copy of a special resolution of the
shareholders:

 

 

(i)

approving, in accordance with section 44(3)(a)(ii) of the South African
Companies Act, any financial assistance to be granted by that Obligor pursuant
to section 44(2) of the South African Companies Act under the Finance Documents
to which it is a party; and

 

 

(ii)

approving, in accordance with section 45(3)(a)(ii) of the South African
Companies Act, any financial assistance to be granted by that Obligor pursuant
to section 45(2) of the South African Companies Act under the Finance Documents
to which it is a party.

 

11

--------------------------------------------------------------------------------

 

 

(k)

In the case of each CS (Phase 2) Obligor which is incorporated or domiciled in
South Africa, a copy of the application to, and approval of, the Financial
Surveillance Department of the South African Reserve Bank in connection with the
transactions contemplated by the Finance Documents.

 

2.

Finance Documents

 

(a)

A Confirmation Deed entered into by each CS (Phase 2) Obligor.

 

(b)

The following Supplemental Security Documents executed by the Obligors as
specified below opposite the relevant Supplemental Security Document:

 

Name of Security Provider

Supplemental Security Document

Target and Aegis Netherlands II B.V.

Supplemental share security agreement governed by Malaysian law granting
security over all the shares in Aegis BPO Malaysia Sdn Bhd held by the Target
(99.99%) and Aegis Netherlands II B.V. (0.0067%).

Target

Supplemental floating charge governed by Mauritius law over all assets of the
Target, excluding certain assets specified therein.

Target

Confirmatory specific security deed governed by Australian law granting security
over all of the shares in Aegis BPO Services Australia Holdings Pty Ltd.

Target

Supplemental share security agreement governed by English law granting security
over all the shares in Aegis Outsourcing UK Limited.

Aegis Outsourcing UK Limited

Supplemental debenture governed by English law granting security over
substantially all of the assets of Aegis Outsourcing UK Limited.

Aegis BPO Services Australia Holdings Pty Limited and

Startek Australia Pty Ltd (formerly called Aegis Services Australia Pty Ltd)

Confirmatory general security deed governed by Australian law over all the
assets of Aegis BPO Services Australia Holdings Pty Ltd. and Startek Australia
Pty Ltd (formerly called Aegis Services Australia Pty Ltd).

 

(c)

A copy of all notices required to be sent and any other documents required to be
executed and any consents required to be obtained under or in connection with
the Supplemental Security Documents set out in paragraph 2(b) above together
with acknowledgments from the addressee if such acknowledgment is required by
the terms of the relevant Supplemental Security Document to be delivered in
order to perfect the Transaction Security created thereunder, other than such
notices, documents, consents or acknowledgments the provision or obtaining of
which are subject to grace periods under the relevant Supplemental Security
Document.

 

12

--------------------------------------------------------------------------------

 

 

3.

Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders:

 

 

(a)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent as to English
law, substantially in the form distributed to the Lenders prior to signing of
the relevant Confirmation Deed referred to in this Part 3 of Schedule 1.

 

 

(b)

A legal opinion of Allen & Overy (South Africa) LLP, legal advisers to the Agent
as to South African law, substantially in the form distributed to the Lenders
prior to signing of the relevant Confirmation Deed referred to in this Part 3 of
Schedule 1.

 

 

(c)

A legal opinion of Madun Gujadhur Chambers, legal advisers to the Agent as to
Mauritius law, substantially in the form distributed to the Lenders prior to
signing of the relevant Confirmation Deed referred to in this Part 3 of Schedule
1.

 

 

(d)

A legal opinion of Adnan Sundra & Low, legal advisers to the Agent as to
Malaysian law, substantially in the form distributed to the Lenders prior to
signing of the relevant Confirmation Deed referred to in this Part 3 of Schedule
1.

 

4.

Other documents and evidence

 

(a)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by this Agreement or for the validity and
enforceability of this Agreement and which is in respect of or incidental to any
of the conditions subsequent listed in this Part 3 of Schedule 1 and which is
within the control of the Group, an Investor or any of their respective
advisors.

 

(b)

Evidence that this Agreement and the supplemental share security agreement
governed by Malaysian law have been duly stamped in accordance with the Stamp
Act 1949 of Malaysia.

 

(c)

The Target shall cause the supplemental floating charge governed by Mauritius
law over all assets of the Target, excluding certain assets specified therein to
be inscribed with the Conservator of Mortgages in Mauritius, and cause the
registration of any other agreement in connection therewith as may be required
by the Registrar General of Mauritius, within 30 days of the date of
supplemental floating charge, and shall thereafter promptly provide the
supplemental floating charge bearing the inscription stamp.

 

13

--------------------------------------------------------------------------------

 

 

Part 4

 

Conditions Subsequent (Phase 3)

 

1.

Aegis Peru S.A.C. and the Conditions Subsequent (Phase 3) Security Provider

 

(a)

A copy of the constitutional documents of each of Aegis Peru S.A.C. and the
Conditions Subsequent (Phase 3) Security Provider or, if the Agent already has a
copy, a certificate of an authorised signatory of Aegis Peru S.A.C. or the
Conditions Subsequent (Phase 3) Security Provider confirming that the copy in
the Agent's possession is still correct, complete and in full force and effect
as at a date no earlier than the date of the relevant Confirmation Deed.

 

(b)

A copy of a resolution of the board of directors or, if applicable, a committee
of the board of directors of Aegis Peru S.A.C. and the Conditions Subsequent
(Phase 3) Security Provider:

 

 

(i)

approving the terms of, and the transactions contemplated by, this Agreement,
the relevant Confirmation Deed and the Supplemental Security Documents to which
it is a party and resolving that it execute the relevant Confirmation Deed and
the Supplemental Security Documents to which it is a party;

 

 

(ii)

authorising a specified person or persons to execute the relevant Confirmation
Deed and the Supplemental Security Documents to which it is a party on its
behalf; and

 

 

(iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with, this Agreement, the relevant Confirmation Deed or the
Supplemental Security Documents to which it is a party.

 

(c)

If applicable, a copy of a resolution of the board of directors of the relevant
company establishing the committee referred to in paragraph (b) above.

 

(d)

A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above (other than in respect of the Conditions
Subsequent (Phase 3) Security Provider).

 

(e)

If applicable, a copy of a resolution signed by all holders of the issued shares
in Aegis Peru S.A.C. and the Conditions Subsequent (Phase 3) Security Provider
approving the terms of, and the transactions contemplated by, this Agreement,
the relevant Confirmation Deed and the Supplemental Security Documents to which
it is a party.

 

(f)

A certificate of Aegis Peru S.A.C. and the Conditions Subsequent (Phase 3)
Security Provider (signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee, security or similar limit binding on it to be
exceeded.

 

(g)

A certificate of an authorised signatory of Aegis Peru S.A.C. and the Conditions
Subsequent (Phase 3) Security Provider certifying that each copy document
relating to it specified in this Part 4 of Schedule 1 is correct, complete and
in full force and effect and has not been amended or superseded as at a date no
earlier than the date of the relevant Confirmation Deed.

 

2.

Finance Documents

 

(a)

Aegis Peru S.A.C. has entered into a Confirmation Deed.

 

14

--------------------------------------------------------------------------------

 

 

(b)

The following Supplemental Security Documents executed by the Obligors as
specified below opposite the relevant Supplemental Security Document:

 

Name of Security Provider

Supplemental Security Document

Aegis Netherlands II B.V. and Startek Australia Pty Ltd (formerly called Aegis
Services Australia Pty Ltd)

Supplemental share security agreement governed by Argentinian law granting
security over all the shares in Aegis Argentina S.A. (held by Aegis Netherlands
II B.V (96.87%) and Startek Australia Pty Ltd (formerly called Aegis Services
Australia Pty Ltd) (3.13%)).

Aegis Netherlands II B.V. and Aegis Argentina S.A.

Addendum to the share pledge (“Garantía Mobiliaria”) agreement governed by Peru
law, amending the existing security over all the shares in Aegis Peru S.A.C.
(held by Aegis Netherlands II BV (97%) and Aegis Argentina S.A. (3%)), to be
entered into among the latter companies, the Security Agent and the Common
Representative.

Aegis Peru S.A.C.

Addendum to the pledge (“Garantía Mobiliaria”) agreement governed by Peru law,
amending the existing security over all existing and future movable assets
(including cash and bank accounts) of Aegis Peru S.A.C., to be entered into
among the latter company, the Security Agent and the Common Representative.

 

(c)

A copy of all notices required to be sent and any other documents required to be
executed and any consents required to be obtained under or in connection with
the Supplemental Security Documents set out in paragraph 2(b) above together
with acknowledgments from the addressee if such acknowledgment is required by
the terms of the relevant Supplemental Security Document to be delivered in
order to perfect the Transaction Security created thereunder, other than such
notices, documents, consents or acknowledgments the provision or obtaining of
which are subject to grace periods under the relevant Supplemental Security
Documents.

 

3.

Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Agent
and the Lenders:

 

 

(a)

A legal opinion of Allen & Overy, legal advisers to the Agent as to Australian
law, substantially in the form distributed to the Lenders prior to signing of
the relevant Confirmation Deed referred to in this Part 4 of Schedule 1.

 

 

(b)

A legal opinion of Allen & Overy LLP, legal advisers to the Agent as to Dutch
law, substantially in the form distributed to the Lenders prior to signing of
the relevant Confirmation Deed referred to in this Part 4 of Schedule 1.

 

 

(c)

A legal opinion of. Bomchil, legal advisers to the Agent as to Argentinian law,
substantially in the form distributed to the Lenders prior to signing of the
relevant Confirmation Deed referred to in this Part 4 of Schedule 1.

 

15

--------------------------------------------------------------------------------

 

 

 

(d)

A legal opinion of Rodrigo, Elias & Medrano Abogados, legal advisers to the
Agent as to Peru law, substantially in the form distributed to the Lenders prior
to signing of the relevant Confirmation Deed referred to in this Part 4 of
Schedule 1.

 

4.

Other documents and evidence

 

(a)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by this Agreement or for the validity and
enforceability of this Agreement and which is in respect of or incidental to any
of the conditions subsequent listed in this Part 4 of Schedule 1 and which is
within the control of the Group, an Investor or any of their respective
advisors.

 

(b)

With respect to each relevant Supplemental Security Document listed at paragraph
2(b) above governed by Peruvian law, the documents (in form and substance
satisfactory to the Agent) evidencing the registration of such Supplemental
Security Documents with the corresponding public registry and/or corporate
ledger, as applicable.

 

16

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Commitments and Loans

 

Part 1

 

Term Facility Commitments

 

 

Name of Lender

Term Facility Commitment (US$)

   

DBS BANK LTD

25,917,666.65

   

ING BANK N.V., SINGAPORE BRANCH

29,468,686.44

   

KING'S TOWN BANK COMPANY LIMITED, TAIWAN

8,787,878.80

   

SIEMENS BANK GMBH, SINGAPORE BRANCH

14,939,393.95

   

STANDARD CHARTERED BANK

3,093,393.32

   

NEC CAPITAL SOLUTIONS SINGAPORE PTE. LIMITED

4,438,775.50

   

TAIPEI FUBON COMMERCIAL BANK CO., LTD, TAIWAN

8,787,878.80

   

BANK OF CEYLON, SRI LANKA

13,316,326.54

   

WOORI BANK, SINGAPORE BRANCH

13,050,000.00

   

Total

121,800,000.00

 

Part 2

 

Revolving Facility Commitments

 

 

Name of Lender

Revolving Facility Commitment

(Original) (US$)

Revolving Facility

Commitment (New Liquidity

Facility) (US$)

     

DBS BANK LTD.

9,750,000.00

3,750,000

     

ING BANK N.V., SINGAPORE BRANCH

9,750,000.00

3,750,000

     

SIEMENS BANK GMBH SINGAPORE BRANCH

500,000.00

-

     

Total

20,000,000.00

7,500,000

 

17

--------------------------------------------------------------------------------

 

 

Schedule 3

 

Amended Facilities Agreement

 

 

 

 

18

--------------------------------------------------------------------------------

 

 

Signature pages omitted

 

 

 

 

 

1